DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2005/0217747 to Buriak et al.  
Buriak et al. discloses a tube for receiving a liquid comprising a multilayered tube jacket, the multilayered tube having at least one outer layer (16) made of polyolefin, at least one inner layer (12) made of polyolefin and a barrier layer (14) arranged between the outer and inner layers, wherein the barrier layer consists of an ethylene-vinyl alcohol copolymer (EVOH), wherein the EVOH has an ethylene content of about 25 to 50 mol%, paragraph [0081], and a thickness between 13µm and 250µm, paragraph [0079], as recited in claims 1 and 2.  Paragraph [0127] claim 3.  Paragraph [0073] discloses that both the outer and inner layers having a thickness of at least 875 µm, therefore each layer provides 30-70% of the total thickness of the multilayered tube jacket, as recited in claims 9 and 10.  Paragraphs [0070, 0071] disclose the multilayered tube jacked being produced by coextrusion, as recited in claim 11.  Paragraph [0067] discloses that the one or more inner and outer layers may be selected from the group consisting of polyethylene, including low density and high density polyethylene, as recited in claims 12 and 13.  Paragraph [0119] discloses the outer and inner layers comprises about 90-99.99 parts by weight of high density polyethylene, as recited in claims 14 and 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Buriak et al
Buriak et al. discloses the recited structure, including providing a thermoplastic pipe utilized in the transport of corrosive and erosive gaseous and liquid materials, including providing inner and outer layers formed from polyolefins, in particular polyethylene, with an EVOH barrier layer there between.  While some of the conduit parameters and specific layer dimensions are disclosed, including inner and outer layer thickness being at least 875 µm, Buriak et al. does not specifically disclose dimensions including the bonding layer thickness being between 5-25 µm, total thickness of each inner and outer layer between 80-300 µm, total jacket thickness of 200-600 µm, a jacket diameter of 13-60mm, nor the weight of the HDPE being between 0.935 and 0.97 g/cm3.  At the time the invention was filed, it would have been an obvious matter of mechanical expedients to use routine experimentation to modify and optimize the parameters/dimensions of the conduit size, as well as individual layers because Applicant has not disclosed that these particular dimensions provide an advantage, i.e., are used for a particular purpose or solves a stated problem not addressed by the prior art.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally as well with the disclosed parameters/dimensions since both the present invention and the conduit of Buriak et al. function Buriak et al. to obtain the invention specified in claims 4-8, 15-17 and 19.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing multilayered conduits having thermoplastic inner and outer layers, with EVOH barrier layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



P. F. Brinson